UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------- x
TAMMY BRAKE,                            :
                                        : Case No. 1:19-cv-00280-ENV-JO
                           Plaintiff,   :
                                        :
            -against-                   :  STIPULATION OF
                                        :  DISMISSAL WITH
SLOCHOWSKY AND SLOCHOWSKY, LLP,         :  PREJUDICE AS AGAINST
EAST 22nd STREET TOWERS LLC,            :  DEFENDANT SLOCHOWSKY
YOSSEL LICHTMAN, SARA LICHTMAN, and     :  & SLOCHOWSKY, LLP,
MAYER WALDMAN,                          :  ONLY
                                        :
                           Defendants.
--------------------------------------- X

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

attorneys of record for the parties in the above-titled action, that whereas no party hereto is an

infant or incompetent person for whom a committee has been appointed and no person not a party

has an interest in the subject matter of the action, the above-titled action is hereby dismissed as

against Defendant Slochowsky and Slochowsky, LLP, only, with prejudice; and the parties shall

bear their own costs and expenses, including attorneys’ fees.


 Dated: New York, New York                              Dated: New York, New York
        July 14, 2021                                          July 14, 2021

 TAKEROOT JUSTICE                                       WINGET SPADAFORA &
                                                          SCHWARTZBERG, LLP

 By:_/s/ Michael Grinthal________________               By: ________________________
    Michael J. Grinthal, Esq.                             Anthony D. Green, Esq.
    123 William St., 16th Floor                           45 Broadway, 32nd Floor
    New York, NY 10038                                    New York, New York 10006
    Attorneys for Plaintiff Tammy Brake                   Attorneys for Defendant
                                                          Slochowsky and Slochowsky, LLP




                                                1
Dated: New York, New York                          Application Granted
       July 14, 2021                                 SO ORDERED
                                                   Brooklyn, New York
      GUTMAN WEISS, P.C.                            Dated: 7/28/2021

                                                   /s/ Eric N. Vitaliano
By:
      Dov Medinets, Esq.                             Eric N. Vitaliano
      2276 65th Street, 2nd Floor               United States District Court
      Brooklyn, NY 11204
      Attorneys for Defendants East 22nd
      Street Towers LLC, Yossel Lichtman,
      Sara Lichtman, and Mayer Waldman




                                            2
